Exhibit 10.1
EXECUTION COPY
WAIVER AND FORBEARANCE EXTENSION AGREEMENT
     THIS WAIVER AND FORBEARANCE EXTENSION AGREEMENT (this “Agreement”) to the
Credit Agreement (as defined below), dated as of October 30, 2009, is entered
into among CHAMPION HOME BUILDERS CO., a Michigan corporation (the “Borrower”),
CHAMPION ENTERPRISES, INC., a Michigan corporation (the “Parent”), certain of
the Lenders (such capitalized term and other capitalized terms used in this
preamble and the recitals below to have the meanings set forth in, or are
defined by reference in Article I below), CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as the Administrative Agent (in such capacity, the “Administrative Agent”), and,
solely for purposes of Articles VI and VII, each Obligor signatory hereto.
WITNESSETH :
     WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
are all parties to the Amended and Restated Credit Agreement, dated as of
April 7, 2006 (as amended or otherwise modified prior to the date hereof, the
“Credit Agreement”);
     WHEREAS, the Borrower has requested that the Lenders waive certain
provisions of the Credit Agreement;
     WHEREAS, the Borrower has also informed the Lenders and the Administrative
Agent that Events of Default have occurred under Section 9.1.1 of the Credit
Agreement by reason of the Borrower’s failure to pay principal installments of
the Loans, as well as interest with respect to the Loans and Letter of Credit
fees and Commitment Fees due with respect to the applicable payment dates as of
the end of September 2009 (the “Specified Events of Default”), and as a result
of the failure by the Borrower to be in compliance with such requirements of the
Credit Agreement, the Lenders and the Administrative Agent are entitled to
exercise at any time all of their rights and remedies and to commence
enforcement and collection actions under the Credit Agreement, the other Loan
Documents and applicable law;
     WHEREAS, the Borrower has requested that the Required Lenders agree, in
lieu of immediately exercising such rights and remedies and commencing such
actions, to extend the previously granted forbearance period during which, among
other things, the Borrower would be afforded an opportunity to formulate and
propose a comprehensive restructuring with respect to its Obligations; and
     WHEREAS, the Required Lenders have agreed to the requested waiver and
forbearance, but only upon the terms and subject to the conditions expressly set
forth in this Agreement, and without any advance understanding or agreement by
the Required Lenders or any Lender or the Administrative Agent to consent to, or
grant a waiver to permit, the implementation of any restructuring proposal or
the consummation of any transaction for which such consent or waiver would be
required under the Credit Agreement or the other Loan Documents (including
without limitation, this Agreement);

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Agreement shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Agreement” is defined in the preamble.
     “Borrower” is defined in the preamble.
     “Credit Agreement” is defined in the first recital.
     “Effective Date” is defined in Article IV.
     “Enforcement Actions” means, collectively, all of the rights, remedies,
enforcement actions and collection actions that the Lenders and/or the
Administrative Agent are entitled to exercise under the Credit Agreement
(including, without limitation, under Sections 9.2 and 9.3 thereof) or the other
Loan Documents or applicable law (including directing the Collateral Trustee to
take any of such actions).
     “Forbearance Period” means the period from and including the Effective Date
to and including the expiration time on the Forbearance Period Termination Date.
     “Forbearance Period Termination Date” means the first to occur of (a) 2:00
p.m., New York time, on November 13, 2009, (b) the moment any representation or
warranty made by any Obligor in this Agreement shall prove to have been untrue,
inaccurate or incomplete in any material respect on or as of the date made or
deemed made, (c) the moment any Obligor shall fail in any material respect to
perform, as and when required, any of their respective covenants or other
obligations set forth in this Agreement, (d) the moment any Obligor shall take
any action to challenge (including without limitation, to assert in writing any
challenge to) the validity or enforceability of this Agreement, the Credit
Agreement or any other Loan Documents or any provision hereof or thereof and
(e) the moment any Default or Event of Default other than a Specified Events of
Default shall occur and be continuing.
     “Lender Party” means each Lender, the Administrative Agent, the Collateral
Trustee and any Issuer, and each of their respective present or former
subsidiaries, affiliates, advisors, employees, attorneys, agents, officers,
directors and representatives and their respective predecessors, successors,
transferees and assigns.
     “Specified Events of Default” is defined in the second recital.

-2-



--------------------------------------------------------------------------------



 



     SECTION 1.2. Other Definitions. Terms for which meanings are provided in
the Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Agreement with such meanings.
ARTICLE II
LIMITED WAIVER TO CREDIT AGREEMENT
     Subject to the occurrence of the Effective Date, certain limited provisions
of the Credit Agreement are hereby waived in accordance with this Article II.
Except as expressly so waived in this Article II, the Credit Agreement shall
continue in full force and effect.
     SECTION 2.1. Limited Waivers as to Section 8.4(d) and (e). The Required
Lenders hereby waive, until 2:00 p.m., New York time, on November 13, 2009, the
requirement that the Parent and the Borrower comply with the provisions of
Sections 8.4(d) and 8.4(e) of the Credit Agreement for the second and third
Fiscal Quarters of 2009.
ARTICLE III
SPECIFIED EVENTS OF DEFAULT, FORBEARANCE
AND LIMITATION ON PERMITTED ACTIONS
     SECTION 3.1. Specified Events of Default. Each Obligor acknowledges and
agrees that (a) the Specified Events of Default have occurred and continue to
exist as of the Effective Date, and (b) absent the agreement of the Required
Lenders to forbear from taking Enforcement Actions, the occurrence and
continuance of the Specified Events of Default entitles the Administrative
Agent, the Collateral Trustee and/or the Lenders to at any time take Enforcement
Actions.
     SECTION 3.2. Forbearance Period. Subject to the terms and conditions of
this Agreement, the Lenders and the Administrative Agent agree to forbear from
taking any Enforcement Action as a result of the occurrence and continuance of
the Specified Events of Default, during the period from and including the
Effective Date until the Forbearance Period Termination Date; provided, however,
that the foregoing shall not limit any action taken by the Administrative Agent,
the Collateral Trustee or the Lenders to perfect, maintain or defend the Lien of
the Collateral Trustee and the Secured Parties in the Collateral (as defined in
the Pledge and Security Agreement) against claims of third parties or any
Obligor.
     SECTION 3.3. No Waiver; Limitation on Forbearance; Limitation on Permitted
Actions under Credit Agreement and on Other Actions. Each Obligor acknowledges
and agrees that, notwithstanding the agreement of the Lenders and the
Administrative Agent to forbear from taking Enforcement Actions during the
Forbearance Period in respect of the Specified Events of Default, (a) such
forbearance shall not constitute a waiver of the occurrence or the continuance
of any Event of Default, and each such Event of Default which has occurred shall
continue to exist after the Effective Date unless and until cured or waived by
the Required Lenders (with the Administrative Agent and the Lenders expressly
reserving the right to exercise any and all rights and remedies after
termination of the Forbearance Period), (b) nothing contained in this

-3-



--------------------------------------------------------------------------------



 



Agreement shall be construed to limit or affect the right of any Lender Party to
bring or maintain during the Forbearance Period any action to enforce or
interpret any provision of this Agreement, or to file or record instruments of
public record (or take other action) to perfect or further protect the liens and
security interests granted by the Obligors to the Lender Parties, (c) the
Borrower’s right to obtain Borrowings pursuant to Article II of the Credit
Agreement is suspended (except the Borrower shall be permitted to continue
Loans, or convert Loans into, LIBO Rate Loans with an Interest Period of one
month), and (d) no bonuses or retention payments shall be paid to employees
(other than those with respect to which the Obligors are obligated to make
payment under the Obligors’ management incentive compensation bonus plans in
effect prior to October 1, 2009 for their plant and Star Fleet operations in an
amount not to exceed, together with any and all such payments made during the
Forbearance Period under, and as defined in, the Waiver and Forbearance
Agreement dated as of October 5, 2009, among the same parties that are parties
hereto, $700,000 in the aggregate) and no transfers of cash or other assets
shall be made (including payments to vendors) outside the ordinary course of
business consistent with past practice.
     SECTION 3.4. Certain Letters of Credit. Notwithstanding the Specified
Events of Default and/or any other Defaults that may arise as a result thereof,
the issuance of the following Letters of Credit is hereby permitted as of the
date of such issuance: (a) Letter of Credit in favor of Williams Scotsman, Inc.,
in the face amount of $3,000,000 and (b) Letter of Credit in favor of GE
Commercial Distribution Finance Corporation in the face amount of $2,000,000, in
each case, expiring one year from date of their respective issuance.
     SECTION 3.5. Enforcement Actions After Forbearance Period. Each Obligor
acknowledges and agrees that, on the Forbearance Period Termination Date, the
agreement of the Lenders and the Administrative Agent to forbear from taking any
Enforcement Action in respect of the Specified Events of Default shall cease and
be of no further force or effect, and the Lender Parties shall be entitled to
immediately take Enforcement Actions under the Credit Agreement, the other Loan
Documents and applicable law, all without further notice or demand, in respect
of the Specified Events of Default.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
     SECTION 4.1. Conditions to Effectiveness. This Agreement shall become
effective upon the prior or simultaneous satisfaction of each of the following
conditions in a manner reasonably satisfactory to the Administrative Agent (the
date when all such conditions are so satisfied being the “Effective Date”):
     SECTION 4.2. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower, each other Obligor, the
Required Lenders and the Administrative Agent; provided, however, that solely
for purposes of the effectiveness of Section 3.4 hereof, the Administrative
Agent shall also have received counterparts hereof executed on behalf of the
Revolving Loan Lenders holding a majority in interest of the Revolving Loan
Exposure and the Synthetic Lenders holding a majority in interest of the
aggregate amount of all Synthetic Deposits.

-4-



--------------------------------------------------------------------------------



 



     SECTION 4.3. Costs and Expenses, etc. The Administrative Agent shall have
received all fees, costs and expenses due and payable pursuant to Section 12.3
of the Credit Agreement (including without limitation the fees and expenses of
Willkie Farr & Gallagher LLP, special New York restructuring counsel to the
Administrative Agent and all other local and foreign counsel to the
Administrative Agent), if then invoiced.
     SECTION 4.4. Certificate of Authorized Officer. The Borrower shall have
delivered a certificate of an Authorized Officer, solely in his or her capacity
as an Authorized Officer of the Borrower and not in his or her individual
capacity, certifying that, both immediately before and after giving effect to
this Agreement on the Effective Date, the statements set forth in Article V
hereof are true and correct.
     SECTION 4.5. Satisfactory Legal Form. The Administrative Agent and its
counsel shall have received all information, and such counterpart originals or
such certified or other copies of such materials, as the Administrative Agent or
its counsel may reasonably request, and all legal matters incident to the
effectiveness of this Agreement shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Agreement, the Obligors represent
and warrant to the Lenders as set forth below.
     SECTION 5.1. Validity, etc. This Agreement and the Credit Agreement (after
giving effect to this Agreement) each constitutes the legal, valid and binding
obligation of such applicable Obligor enforceable in accordance with its terms
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
     SECTION 5.2. Representations and Warranties, etc. Both before and after
giving effect to this Agreement, the statements set forth in clause (a) of
Section 5.3.1, and other than with respect to the Specified Events of Default,
the statements set forth in clause (b) of Section 5.3.1, in each case of the
Credit Agreement, are true and correct.
     SECTION 5.3. Amount of Obligations. Each Obligor acknowledges, represents
and agrees that, (a) as of the close of business on September 30, 2009, the
Obligations include, without limitation, the amounts set forth on Schedule 5.3
attached hereto on account of the outstanding unpaid amount of principal of,
accrued and unpaid interest on, and fees and other obligations with respect to
or in connection with, the Loans and outstanding Letters of Credit and (b) such
Obligor is not disputing, and shall not dispute, the amount of such Obligations
and has no right of setoff, counterclaim or other defense with respect to its
obligations to repay such Obligations in full in cash.

-5-



--------------------------------------------------------------------------------



 



     SECTION 5.4. Validity of Obligations. Each Obligor acknowledges and agrees
that (a) such Obligor is truly and justly indebted to the applicable Lender
Parties for the Obligations, without defense, counterclaim or offset of any
kind, and such Obligor ratifies and reaffirms the validity, enforceability and
binding nature of such Obligations, (b) such Obligor has no claim, right or
cause of action of any kind against any Lender Party in connection with the
Obligations, the Credit Agreement and the other Loan Documents, or the
transactions contemplated hereby or thereby and (c) each Lender Party has
heretofore properly performed and satisfied in a timely manner all of its
obligations under or in connection with the Loan Documents.
ARTICLE VI
CONFIRMATIONS AND COVENANTS
     SECTION 6.1. Guarantees, Security Interest, Continued Effectiveness. Each
Obligor hereby reaffirms, as of the Effective Date, that immediately after
giving effect to this Agreement (a) the covenants and agreements made by such
Obligor contained in each Loan Document to which it is a party, (b) with respect
to each Obligor party to a Guaranty, its guarantee of payment of the Obligations
pursuant to such Guaranty and (c) with respect to each Obligor party to the
Pledge and Security Agreement or a Mortgage, its pledges and other grants of
Liens in respect of the Obligations pursuant to any such Loan Document, in each
case, as such covenants, agreements and other provisions are modified by and are
subject to the forbearance created by this Agreement.
     SECTION 6.2. Validity, etc. Each Obligor (other than the Borrower) hereby
represents and warrants, as of the Effective Date, that immediately after giving
effect to this Agreement, each Loan Document, in each case as modified by and
subject to the forbearance created by this Agreement (where applicable and
whether directly or indirectly), to which it is a party continues to be a legal,
valid and binding obligation of such Obligor, enforceable against such party in
accordance with its terms subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
     SECTION 6.3. Representations and Warranties, etc. Each Obligor (other than
the Borrower) hereby represents and warrants, as of the Effective Date, that
before and after giving effect to this Agreement, as modified by and subject to
the forbearance created by this Agreement, the representations and warranties
set forth in each Loan Document to which such Obligor is a party are, in each
case, true and correct (a) in the case of representations and warranties not
qualified by references to “materiality” or a Material Adverse Effect, in all
material respects and (b) otherwise, in all respects, in each case with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

-6-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     SECTION 7.1. Cross-References. References in this Agreement to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Agreement.
     SECTION 7.2. Loan Document Pursuant to Credit Agreement. This Agreement is
a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, subject
to the waiver and forbearance created by this Agreement, including Articles X
and XII thereof.
     SECTION 7.3. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SECTION 7.4. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Agreement.
     SECTION 7.5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK IN THE
SAME MANNER AS PROVIDED FOR IN THE CREDIT AGREEMENT.
     SECTION 7.6. Full Force and Effect; Limited Waiver and Forbearance. Except
as expressly so waived in Article II hereof, all of the representations,
warranties, terms, covenants, conditions and other provisions of the Credit
Agreement and the Loan Documents shall remain unchanged and shall continue to
be, and shall remain, in full force and effect in accordance with their
respective terms. The waiver and forbearance set forth herein shall be limited
precisely as provided for herein to the provisions expressly waived and the
defaults expressly forbeared herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of any Obligor which would require the consent of any
of the Lenders under the Credit Agreement or any of the Loan Documents.
     SECTION 7.7. No Waiver. This Agreement is not, and shall not be deemed to
be, a waiver or a consent to any Event of Default, event with which the giving
of notice or lapse of time or both may result in an Event of Default, or other
non-compliance now existing or hereafter arising under the Credit Agreement and
the other Loan Documents, except as expressly provided for in Article II hereof.
     SECTION 7.8. Obligor Releases/Damages and Liability Limitations. Although
each Lender and the Administrative Agent each regards its conduct as proper and
does not believe that any Obligor has any claim, right, cause of action, offset
or defense against such Lender, the Administrative Agent, any Issuer or any
other Lender Party in connection with the execution,

-7-



--------------------------------------------------------------------------------



 



delivery, performance and ongoing administration of, or the transactions
contemplated by, the Credit Agreement and the other Loan Documents, each Lender,
the Administrative Agent and each Obligor agree to eliminate any possibility
that any past conduct, conditions, acts, omissions, events, circumstances or
matters of any kind whatsoever could impair or otherwise affect any rights,
interests, contracts or remedies of the Lenders, the Administrative Agent or any
other Lender Party. Therefore, each Obligor, on behalf of itself and its
employees, agents, officers, directors, representatives, predecessors,
successors, transferees and assigns, unconditionally, freely, voluntarily and,
after consultation with counsel and becoming fully and adequately informed as to
the relevant facts, circumstances and consequences, knowingly releases, waives
and forever discharges (and further agrees not to allege, claim or pursue)
(a) any and all liabilities, indebtedness and obligations, whether known or
unknown, of any kind whatsoever of any Lender Party to any Obligor, except for
any obligations remaining to be respectively performed by the Lenders as
expressly set forth in this Agreement, the Credit Agreement and the other Loan
Documents, (b) any legal, equitable or other obligations of any kind whatsoever,
whether known or unknown, of any Lender Party to any Obligor (and any rights of
any Obligor against any Lender Party) other than any such obligations expressly
set forth in this Agreement, the Credit Agreement and the other Loan Documents,
(c) any and all claims, whether known or unknown, under any oral or implied
agreement with (or obligation or undertaking of any kind whatsoever of) any
Lender Party which is different from or in addition to the express terms of this
Agreement, the Credit Agreement and the other Loan Documents and (d) all other
claims, rights, causes of action, counterclaims or defenses of any kind
whatsoever, in contract or in tort, in law or in equity, whether known or
unknown, direct or derivative, which such Obligor or any predecessor, successor
or assign might otherwise have or may have against any Lender Party on account
of any conduct, condition, act, omission, event, contract, liability,
obligation, demand, covenant, promise, indebtedness, claim, right, cause of
action, suit, damage, defense, circumstance or matter of any kind whatsoever
which existed, arose or occurred at any time prior to the Effective Date. The
Obligors further understand and agree that none of the Lenders, the
Administrative Agent, any Issuer or any other Lender Party shall at any time,
whether heretofore, on or as of the Effective Date or thereafter, be liable or
responsible for any special, consequential, punitive, incidental, exemplary or
other similar damages or claims arising in any way out of the Loan Documents,
the transactions contemplated thereby or any action taken or not taken in
connection therewith. Each Lender Party hereby further agrees that the
Administrative Agent shall not have any liability or responsibility whatsoever,
and shall be fully protected and exculpated from and against, any action taken
or not taken by it at the direction of the Required Lenders.
[signature pages follow]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            CHAMPION HOME BUILDERS CO.
      By            Name:           Title:           CHAMPION ENTERPRISES, INC.
      By            Name:           Title:        

            Solely for purposes of Articles VI and VII, each of the undersigned
Obligors:


CHAMPION ENTERPRISES MANAGEMENT CO.
      By            Name:           Title:           CHAMPION RETAIL, INC.
      By            Name:           Title:           HIGHLAND ACQUISITION CORP.
      By            Name:           Title:        

Signature Pages to Waiver and Forbearance Extension Agreement

 



--------------------------------------------------------------------------------



 



            HIGHLAND MANUFACTURING COMPANY LLC
      By            Name:           Title:           HOMES OF MERIT, INC.
      By            Name:           Title:           NEW ERA BUILDING SYSTEMS,
INC.
      By            Name:           Title:           NORTH AMERICAN HOUSING
CORP.
      By            Name:           Title:           REDMAN HOMES, INC.
      By            Name:           Title:           SAN JOSE ADVANTAGE HOMES,
INC.
      By            Name:           Title:        

Signature Pages to Waiver and Forbearance Extension Agreement

 



--------------------------------------------------------------------------------



 



            STAR FLEET, INC.
      By            Name:           Title:           WESTERN HOMES CORPORATION
      By            Name:           Title:        

Signature Pages to Waiver and Forbearance Extension Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent
      By            Name:           Title:           CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as a Lender
      By            Name:           Title:        

Signature Pages to Waiver and Forbearance Extension Agreement

 



--------------------------------------------------------------------------------



 



            [INSERT NAME OF LENDER]
      By            Name:           Title:        

Signature Pages to Waiver and Forbearance Extension Agreement

 